Exhibit 10.21(D)

 

AMENDMENT NO. 3 TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 (the “Amendment”) is made and entered into as of June 22,
2005 by and between Countrywide Warehouse Lending (“Lender”) and Fieldstone
Mortgage Company and Fieldstone Investment Corporation (collectively
“Borrower”). This Amendment amends that certain Revolving Credit and Security
Agreement by and between Lender and Borrower dated as of March 13, 2001 (as may
be amended from time to time, the “Credit Agreement”).

 

R E C I T A L S

 

Lender and Borrower have previously entered into the Credit Agreement pursuant
to which Lender may, from time to time, provide Borrower credit in the form of a
warehouse line secured by residential mortgage loans. Lender and Borrower hereby
agree that the Credit Agreement shall be amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:

 

1.                                       EXHIBIT A, Glossary of Defined Terms.
Lender and Borrower agree to add the terms, Specialty ARM’s and Specialty ARM’s
Plus to the Glossary of Defined Terms as follows;

 

“Specialty ARM’s – Non-conforming PayOption ARM’s or one or six month interest
only ARM’s for loan amounts up to one million dollars ($1,000,000) meeting the
guidelines of Countrywide Home Loans Correspondent Lending Division.”

 

“Specialty ARM’s Plus – Non-conforming PayOption ARM’s or six month interest
only ARM’s for loan amounts greater than one million dollars ($1,000,000) but
less than one million five hundred thousand dollars ($1,500,000) meeting the
guidelines of Countrywide Home Loans Correspondent Lending Division.”

 

2.                                       No Other Amendments. Other than as
expressly modifed and amended herein, the Credit Agreement shall remain in full
force and effect and nothing herein shall affect the rights and remedies of
Lender as provided under the Credit Agreement.

 

3.                                       Capitalized Terms. Any capitalized term
used herein and not otherwise defned herein shall have the meaning ascribed to
such term in the Credit Agreement.

 

4.                                       Facsimiles. Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

IN WITNESS WHEREOF, Lender and Borrower have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first written above.

 

COUNTRYWIDE WAREHOUSE LENDING

 

FIELDSTONE MORTGAGE COMPANY

 

 

 

 

 

 

By:

/s/ Riju Walia

 

 

By:

/s/ Mark C. Krebs

 

 

Signature

 

 

 

Signature

 

 

 

 

 

Name:

Riju Walia

 

 

Name:

Mark C. Krebs

 

Title:

1st VP, Credit & Compliance

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

 

FIELDSTONE INVESTMENT CORPORATION

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name:

Mark C. Krebs

 

 

 

Title:

Sr. Vice President & Treasurer

 

 

--------------------------------------------------------------------------------